NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



DJAKARTA BURTON, DOC #140889,    )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D17-4330
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed March 27, 2019.

Appeal from the Circuit Court for
Pinellas County; Chris Helinger, Judge.

Howard L. Dimmig, II, Public Defender,
and Carol J. Y. Wilson, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.